Title: To James Madison from Joseph Pulis, 20 August 1807
From: Pulis, Joseph
To: Madison, James



Monsieur
Malte le 20. Aoûst 1807.

Par les difficultés, que prouve la navigation dans ces circonstances politiques, & pour obvier à tout ce qui pourra arriver de sinistre à l’êtat des batiments nationneaux arrêtés & conduits dans ce port, que J’eûs l’honneur de remettre à Votre Excelence par duplicata; J’ai jugé à propos, comme le bon ordre l’exige d’insérer par la présente le Triplicata du susdt. êtat, contenant le detail des batiments, qui ont êté condamnés pour bonne prise, ce qui pourra bien servir d’intelligence à Nos Seigneurs des Etats Unis, non moins qu’à la votre.  Les equipages des  batiments condamnés ont êté pourvûs du necessaire pour les mettre à même de se rendre en Amerique; en même tems Je leur ai procuré le passage en les divisant sur divers autres batiments à cet effet.  Je me flatte que Votre Excelence approuvera ma conduitte en cette occasion,  pour ce qui régarde le service des États-Unis, que pour favoriser leurs sujets dans les circonstances, ainsij que Le devoir de ma charge l’exige.
Je dois en même tems mettre sous la connoissence de Votre Excelence le changement du General Militaire de cette Garnison Angloise en la persone de Sir Charles Green, arrivé ici depuis quelques jours venant de Londres.  
 Je vous prie d’agréer toujours la continuation de ma soumission à vos ordres; l’accomplissement des quels vous prouvera le desir que J’ai de vous vouj en témoigner la realité des sentiments de la plus parfaite estime, & consideration aves les quels J’ai l’honneur d’être De Votre Excelence Le très humble, & très-Obéissant Serviteur

Joseph Pulis

